DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive for preliminary amendment filed on April 29, 2021, and the claims 1, 3-13, 15-19, 25, 38-39 are pending for examination.
Claims: 2, 14, 20-24, 26-36 (canceled).
Claims: 38-39 (New)

Response to Arguments

Applicant’s arguments filed on April 29, 2021, with regards to rejection of claim 1, 3-13, 15-19, 25, 38-39 have been fully considered and they are found to be persuasive. 
Applicant’s arguments with respect to claims 1, 3-13, 15-19, 25, 38-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1, 3, 5-9, 10-13, 15-19, and 25, 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ismail (US 2014/0204816 A1: 61/755,886-01/23/2013), in view of Mittal (US 2011/0029988A1).
Regarding claim 1,
Ismail teaches, a method for monitoring mobile Internet usage, the method comprising (see abstract):
a method for monitoring mobile Internet usage, the method comprising: identifying, by executing an instruction with a processor, an application associated with a request for Internet content, the request sent at an identified time (see para [0046] Request for a content through URL.); 
identifying, by executing an instruction with the processor, a uniform resource locator (URL) corresponding to the request (see para [0046] and [0087] HTTP request is a URL request.); 
determining, by executing an instruction with the processor, that the application is operating in a background mode at the identified time (see para [0067], [0114], detection can be made to determine whether the application is a background application) when the URL corresponds to a stored URL in a data store, the data store storing URLs corresponding to applications that support background execution (see para [0210]-[0211] The application profile repository 242 can also store metadata indicating the type of request used by a given application (e.g. long-held HTTP requests, HTTP streaming);
Ismail does not explicitly teach, crediting, by executing an instruction with the processor, the Internet content as a background application when the application is operating in the background mode at the identified time. 
In analogous art, Mittal teaches, 
crediting, by executing an instruction with the processor, the Internet content as a background application when the application is operating in the background mode at the identified time (see fig. 3(315), and para [0044], at second time interval 303, digital media service application 322 has been moved to the foreground while FM radio application 318 has been moved to the background. 
Note: time interval/gap/elapse refer as crediting, that mean, time is a factor of application switching (e.g. background to foreground mode).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a crediting background mode of Ismail with the application is operating in the background mode at the identified time of Mittal. A person of ordinary skill in the art would have been motivated to do this to operate a multiple applications in simultaneously (Mittal: [abstract])
Regarding claim 3,
Ismail and Mittal teach claim 1,
Mittal fails to teach, wherein the application is a first application, the determining that the first application is operating in the background mode HANLEY, FLIGHT & ZIMMERMAN, LLCPage 2 of 8 Attorney Docket No. 94944US02PRELIMINARY AMENDMENTincluding determining that a record for the first application occurs within a time period associated with a foreground execution session of a second application.
In analogous art, Mittal teaches, 
 para [0044], at second time interval 303, digital media service application 322 has been moved to the foreground while FM radio application 318 has been moved to the background. Note: time interval/gap/elapse refer as crediting, that mean, time is a factor of application switching (e.g. background to foreground mode).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a crediting background mode of Mittal with the Internet content as a background application when the application is operating in the background mode of Mittal. A person of ordinary skill in the art would have been motivated to do this to operate a multiple applications in simultaneously (Mittal: [abstract])

Regarding claim 5,
Ismail and Mittal teach claim 1,
Mittal further teaches, wherein the application is a first application, further including crediting a second application independently of crediting the first application, the second application operating in a foreground mode while the first application operating in the background mode (see para [0067])  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a crediting background mode of Ismail with the Internet content as a background application when the application is operating in the background mode of 

Regarding claim 6,
Ismail and Mittal teach claim 1,
Ismail further teaches, further including determining that the application has stopped running in the background mode (see para [0067] application is running as background mode, and then operation is running to foreground mode (see para [0145]), that means stop running as background mode ([0516]), and 
Ismail fails to teach,
crediting the application as a foreground application based on the determining that the application has stopped running in the background mode.
Mittal further teaches, crediting the application as a foreground application based on the determining that the application has stopped running in the background mode (see fig. 3(315), and para [0044], at second time interval 303, digital media service application 322 has been moved to the foreground while FM radio application 318 has been moved to the background. Note: time interval/gap/elapse refer as crediting, that mean, time is a factor of application switching (e.g. background to foreground mode).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a crediting background mode of Ismail with the Internet content as a background application when the application is operating in the background mode of 

Regarding claim 7,
Ismail and Mittal teach claim 6,
Ismail further teaches, wherein the application is a first application, the determining that the first application has stopped running in the background mode including determining that an event is associated with a second application, the second application being a privileged application (see para [0067] application is running as background mode, and then operation is running to foreground mode (see para [0145]), that means stop running as background mode ([0516]), and 
Regarding claim 8,
Ismail and Mittal teach claim 6,
Ismail fails to teach, wherein the request is a first request, the determining that the application has stopped running in the background mode including determining that an event includes a second request corresponding to foreground execution of the application.
In analogous art,
Mittal further teaches, wherein the request is a first request, the determining that the application has stopped running in the background mode including determining that an event includes a second request corresponding to foreground execution of the application (see para [0043] at the first time interval 301, FM radio application 322 is running in the foreground while digital media service application 322 is running in the background of communications device 310).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a crediting background mode of Ismail with the Internet content as a background application when the application is operating in the background mode of Mittal. A person of ordinary skill in the art would have been motivated to do this to operate a multiple applications in simultaneously (Mittal: [abstract])

Regarding claim 10,
Ismail and Mittal teach claim 6,
Ismail fails to teach, wherein the determining that the application has stopped running in the background mode includes determining that an event corresponds to a resource demand that supersedes a resource demand of the application.  
In analogous art, Mittal teaches, 
wherein the determining that the application has stopped running in the background mode includes determining that an event corresponds to a resource demand that supersedes a resource demand of the application (see para [0044])

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a crediting background mode of Ismail with the Internet content as a background application when the application is operating in the background mode of Mittal. A person of ordinary skill in the art would have been motivated to do this to operate a multiple applications in simultaneously (Mittal: [abstract])

Regarding claim 11 and 12,
Ismail and Mittal teach claim 1,
Mittal further teaches, wherein the application is a first application, the crediting of the first application as the background application including crediting a time duration between the request and a previous event corresponding to a start time of a second application executing in a foreground execution mode (see para [0044])  background application has a time duration (e.g. 55 minutes.)).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a crediting background mode of Ismail with the Internet content as a background application when the application is operating in the background mode of Mittal. A person of ordinary skill in the art would have been motivated to do this to operate a multiple applications in simultaneously (Mittal: [abstract])

Claim 13 recites all the same elements of claim 1, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 13.
Claim 15 recites all the same elements of claim 3, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 4, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 16
Claim 17 and 18 recites all the same elements of claim 11 and 12, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 11 and 12 applies equally as well to claim 17 and 18.
Claim 19 recites all the same elements of claim 7, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 19.
Claim 25 recites all the same elements of claim 1, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 25.
Claim 38 recites all the same elements of claim 1, but in apparatus form rather method form except memory (para [0032]-Ismail, processor (para [0031]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 38.
Claim 39 recites all the same elements of claim 3, but in apparatus form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 39.
Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ismail (US 2014/0204816 A1: 61/755,886-01/23/2013), in view of Mittal (US 2011/0029988A1), further in view of Laasik (US 2014/0297719 A1).

Regarding claim 4,
Ismail and Mittal teach claim 1,
Ismail and Mittal fail to teach, wherein determining that the first application is operating in a background mode comprises determining that a time between an event and a previous event for the first application is less than an event length threshold.

Laasik teaches, 
wherein determining that the first application is operating in a background mode comprises determining that a time between an event and a previous event for the first application is less than an event length threshold (see para [0035]-[0036] change from background mode to foreground active" operating mode (second mode).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a crediting background mode of Ismail with Mittal further with a time between an event and a previous event for the first application is less than an event length threshold of Laasik. A person of ordinary skill in the art would have been motivated to do this to operate a multiple applications in simultaneously (Laasik:[0026]-[0027])
Regarding claim 9, 
Ismail and Mittal teach claim 6, 
Ismail and Mittal fail to teach, 
In analogous art,
Laasik teaches, 
wherein the determining that the application has stopped running in the background mode includes determining that a time between an event and a previous event is greater than an event length threshold (see para [0035]-[0036]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify a crediting background mode of Ismail with Mittal further with a time between an event and a previous event for the first application is less than an 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Application/Control Number: 13/749,855 Page 18 Art Unit: 2457 

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Date: 07/29/2021.
/Sm Islam/
Examiner, Art Unit 2457
/UZMA ALAM/Primary Examiner, Art Unit 2457